DAMOORGIAN, J.
Allon and Evelin Richardson appeal from summary judgment granted in favor of Plantation General Hospital. In its motion, the hospital argued that the language of a general release between appellants *650and a joint tortfeasor also released the hospital. The record before the trial court unequivocally established by unrebutted evidence that the release and addendum do not and were never intended to release the hospital. Smith v. Shelton, 970 So.2d 450, 451 (Fla. 4th DCA 2007) (construction of a contract is an issue of law subject to de novo review). Therefore, trial court improperly granted Plantation General’s motion for summary judgment. Albelo v. S. Bell, 682 So.2d 1126, 1129 (Fla. 4th DCA 1996). We therefore reverse.

Reversed.

KLEIN and HAZOURI, JJ., concur.